United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.E., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
FEDERAL CONTRACT COMPLIANCE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1918
Issued: December 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 25, 2015 appellant filed a timely appeal of a May 19, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed since the last merit decision on March 11, 2014, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2 (c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
On appeal appellant briefly refers to participating in training and a delay in filing. To the
extent that she is alleging that she was unable to file an appeal in a timely manner, she has not
demonstrated compelling circumstances to extend the time period.2

1

5 U.S.C. § 8101 et seq.

2

See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for a hearing before an
OWCP hearing representative.
FACTUAL HISTORY
On December 10, 2013 appellant, then a 46-year-old supervisory equal opportunity
specialist, filed an occupational disease claim (Form CA-2) alleging that she sustained an
emotional condition, as well as chest pains and headaches, as a result of her federal employment.
On the claim form, she alleged that her duties had changed and the stress of meeting goals and
managing staff became unbearable.
By decision dated March 11, 2014, OWCP denied the claim for compensation. It found
that appellant had not established a compensable work factor. Appeal rights were properly
enclosed. Appellant submitted additional medical evidence on March 13 and 17, 2014.
On April 11, 2014 appellant faxed to OWCP a letter stating that she “would like to file
for a hearing” regarding her claim. She also wrote that if possible she would “like a
reconsideration of my claim.”
By letter dated April 18, 2014, OWCP advised appellant that she could only pursue one
appeal procedure at a time. It indicated that she needed to specify which appeal right she wanted
to pursue, and if a hearing was requested, the request must be sent to Washington, DC.
The record indicates that appellant faxed a letter to OWCP on August 6, 2014 requesting
a hearing. The letter was stamped as received by OWCP’s Branch of Hearings and Review on
August 12, 2014.3
By decision dated September 3, 2014, OWCP found that the request for a hearing was
untimely. It found the hearing request was postmarked on August 11, 2014, more than 30 days
after the March 11, 2014 decision. OWCP indicated that it had considered the request and
determined that the issue could equally well be addressed by requesting reconsideration and
submitting new and relevant evidence.
The September 3, 2014 decision was sent to appellant’s last known address. The record
contains a memorandum of telephone call (Form CA-110) indicating that she had inquired about
her claim and reported that she did not receive a September 3, 2014 decision. OWCP indicated
that another copy would be mailed.
On December 22, 2014 appellant requested reconsideration. She submitted additional
evidence on January 15, 2015.

3

It appears that the letter was forwarded to the Branch of Hearings and Review by envelope with a postmark of
August 11, 2014.

2

By decision dated March 19, 2015, OWCP denied merit review of the claim. It found the
evidence was insufficient to warrant merit review.
In a decision dated May 19, 2015, OWCP again found that the hearing request
postmarked August 11, 2014 was untimely filed. The decision is identical to the September 3,
2014 decision.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides in pertinent part:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this title is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on [her] claim before a representative of the Secretary.”4
As section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting a
hearing, a claimant is not entitled to a hearing as a matter of right unless the request is made
within the requisite 30 days.5
ANALYSIS
On the present appeal, the only decision over which the Board has jurisdiction is the
May 19, 2015 denial of a hearing request. OWCP issued a merit decision dated March 11, 2014
denying appellant’s claim for compensation. On April 11, 2014 appellant faxed a letter which
requested both a hearing and reconsideration. After OWCP requested clarification, she
submitted a letter postmarked August 11, 2014 requesting a hearing. OWCP found the
August 11, 2014 request was untimely.
When OWCP receives a letter that both requests a hearing and reconsideration, it should
properly consider the request for a hearing first. As the Board explained in Johnny R. Mullins,6
since a hearing may be granted only before a reconsideration review under 5 U.S.C. § 8128(a),
OWCP must first consider the request for a hearing. If the original request for a hearing was
timely, then OWCP should properly grant the hearing request.7
The Board finds that appellant faxed a hearing request to OWCP’s Branch of Hearings
and Review on April 11, 2014. However, under 5 U.S.C. § 8124(b)(1), the hearing request must
be made within 30 days after OWCP’s decision. The 30th day after the March 11, 2014 OWCP
4

5 U.S.C. § 8124(b)(1).

5

See William F. Osborne, 46 ECAB 198 (1994).

6

Docket No. 05-475 (issued June 14, 2005). See also Mary G. Allen, 40 ECAB 190 (1988).

7

In Mullins, appellant requested a hearing and reconsideration of a July 14, 2004 OWCP decision in a July 27,
2004 letter. He subsequently submitted a hearing request postmarked August 25, 2004. The Board found that the
July 27, 2004 hearing request was timely and remanded the case for an oral hearing.

3

decision was Thursday, April 10, 2014. Since appellant faxed the letter on April 11, 2014, it is
untimely filed.
The Board has held that OWCP, in its broad discretionary authority to administer FECA,
has power to hold hearings in circumstances where no legal provision is made for such hearings,
and OWCP must exercise its discretion in such circumstances.8 In this case, OWCP advised
appellant that she could submit additional relevant evidence on the issue through the
reconsideration process. This is considered a proper exercise of OWCP’s discretionary
authority.9 The Board accordingly finds that OWCP properly denied the request for a hearing in
this case.
On appeal appellant asserted that her request for reconsideration was denied and her
documents were not properly reviewed. The only issue on appeal is the denial of the request for
a hearing. As discussed, the hearing request in this case was untimely.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing as
untimely.

8

Mary B. Moss, 40 ECAB 640 (1989); Rudolph Bermann, 26 ECAB 354 (1975).

9

See Mary E. Hite, 42 ECAB 641, 647 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2015 is affirmed.
Issued: December 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

